Title: To George Washington from Colonel Israel Shreve, 10 April 1778
From: Shreve, Israel
To: Washington, George



Sir
Newmils [N.J.] April 10th 1778

two Day ago, by Express, I was inform’d the Enemy that Landed at Squan, Burnt the Buildings, belonging to the Works on that River, and Immediately Imbarked, the Salt and pans were not Distroyed, the Detatchment of Furmans Late Regt has not yet Joined me, I hear they are on their march, I have had no Reignforce of militia Since my Last, I have kept three Small parties Scouting below in the Neighbourhoods of Haddonfield, and Woodberry.
With the Advice of the field officers present, Last Evening I ordered the two peaces Artillery, Sick, and Cumbersom Baggage, Stores &c. to this place with a Small Guard, At the Same time Ordered All the troops Down, towards haddonfield, to Divide into Several Scouts, Commanded by proper officers, thinking this must Answer our purposes to hinder the Disaffected trading with the Enemy, Better than to keep in a body, to morrow they Are to Randvoze at Haddonfield, where I Shall be to Give further Orders, in my oppinion Such Artillery as we have, is no more than So much Lumber, the Artillery men has Gone Down with the other troops, Last night the Country was Alarmed by the Washington Galley, A Schoner, and three Armed Boats, Comeing up the River twelve miles, thinking they were Designed to Cover the Landing of troops, I Beleave their intent is to Cover the fisherry At Sinneminsin, and protect marketing.
By Virtue of your Excys Warrent, I Called a Court Martial, William Seeds was tryed, and Samuel Carter, the Militia Officers And Virtuas Inhabitants Seemed so much Dissatisfied at his being Delivered over to the Cevel Law, he being taken within Less than twenty five miles of your Excys head Quarters, to Satisfy them, I ordered him tried, his famaly are Generally Disaffected, two Brothers in Arms with the Enemy, I herewith Send the preceedings of the Court for your Excys Approbation, I shall Do every thing in my power to protect the Country, And Stop the Disaffected from tradeing. I am your Excys very Hume Servt

Israel Shreve Col.

